Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered August 8, 2003, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, intelligently, and voluntarily pleaded guilty (see People v Harris, 61 NY2d 9 [1983]). The defendant’s contention that his plea of guilty was coerced is unpreserved for appellate review. The defendant did not move to vacate his plea, nor did he otherwise raise this issue before the County Court (see People v Konstantinides, 295 AD2d 537, 538-539 [2002]; People v Coles, 240 AD2d 419 [1997]). In any event, the County Court acted properly in advising him of the authorized maximum sentence which could have been imposed had he been convicted after trial and the actual sentence to be imposed under the plea agreement (see People v Allen, 273 AD2d 319 [2000]; People v Green, 240 AD2d 513 [1997]; People v Jones, 232 AD2d 505 [1996]).
Furthermore, the defendant’s conclusory allegations regard*489ing his dissatisfaction with counsel were refuted by the record and insufficient to warrant the substitution of assigned counsel (see People v Carter, 304 AD2d 771 [2003]; People v Rivas, 260 AD2d 583 [1999]; People v Anthony, 208 AD2d 637 [1994]).
To the extent that the defendant’s claims of ineffective assistance of counsel raised in his supplemental pro se brief involve matter dehors the record, they may not be reviewed on direct appeal (see People v Campbell, 6 AD3d 623 [2004]; People v Aguirre, 304 AD2d 771 [2003]; People v O’Connor, 291 AD2d 573 [2002]). Insofar as we are able to review the defendant’s claim of ineffective assistance of counsel, the defense counsel provided meaningful representation (see People v Benevento, 91 NY2d 708, 714 [1998]; People v Satterfield, 66 NY2d 796, 798-799 [1985]; People v Baldi, 54 NY2d 137, 147 [1981]). The defendant received an advantageous plea, and the record does not cast doubt on the apparent effectiveness of counsel (see People v Ford, 86 NY2d 397, 404 [1995]; People v Boodhoo, 191 AD2d 448, 449 [1993]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, either are unpreserved for appellate review or without merit (see People v Carter, 304 AD2d 771 [2003]; Matter of Madison v Goord, 274 AD2d 483 [2000]). Prudenti, P.J., Schmidt, Santucci, Luciano and Spolzino, JJ., concur.